EXHIBIT 99.4 UNAUDITED PRO FORMA COMBINED FINANCIAL STATEMENTS The accompanying unaudited pro forma condensed combined financial statements of Pernix Therapeutics Holdings, Inc. (“Pernix” or the “Company”) are presented to illustrate the estimated effects of the acquisition of U.S. rights to the pharmaceutical product, Treximet®, which closed on August 20, 2014 (the “acquisition” or the “transaction”), and the related financing to fund the acquisition on the historical financial position and results of operations of the Company. The unaudited pro forma condensed combined financial statements are based upon and derived from and should be read in conjunction with the historical audited financial statements for the year ended December 31, 2013 and historical unaudited financial statements for the six months ended June 30, 2014 of the Company, and the audited statement of assets acquired as of the August 20, 2014, historical audited statement of revenues and certain direct expenses for the year ended December 31, 2013 and historical unaudited statement of revenues and certain direct expenses for the six months ended June 30, 2014 of the Treximet® product line. The unaudited pro forma condensed combined balance sheet as of June 30, 2014 assumes that the acquisition was completed on June 30, 2014. The unaudited pro forma condensed combined statement of operations and comprehensive income (loss) for the year ended December 31, 2013 and six months ended June 30, 2014 assumes that the acquisition was completed on January 1, 2013. The Company has determined that the acquisition of U.S. rights to Treximet® constitutes a business combination as defined by Accounting Standards Codification (“ASC”) 805, Business Combinations (“ASC 805”). Under ASC 805, the assets acquired (there are no liabilities assumed) are recorded at their acquisition date fair values as described in the accompanying notes to the statement of assets acquired of the Treximet® product included elsewhere in this Form 8-K/A. Any excess of the purchase price over the fair value of assets acquired is recognized as goodwill. Fair values of assets acquired are determined based on the requirements of ASC 820 Fair Value Measurements and Disclosures. The fair values of assets acquired are based on the preliminary estimates of fair values as of the acquisition date. The pro forma adjustments are preliminary and are based upon available information and certain assumptions, described in the accompanying notes to the unaudited pro forma combined financial information that management believes are reasonable under the circumstances. Actual results may differ materially from the assumptions within the accompanying unaudited pro forma combined financial information.Management believes the fair values recognized for the assets acquired are based on reasonable estimates and assumptions. Preliminary fair value estimates may change as additional information becomes available.There can be no assurance that the final determination will not result in material changes from these preliminary amounts. The unaudited pro forma condensed combined financial statements have been prepared by management in accordance with the Article 11 of Regulation S-X, and is not necessarily indicative of the combined financial position or results of operations that would have been realized had the acquisition occurred as of the dates indicated, nor is it meant to be indicative of any anticipated combined financial position or future results of operations that the Company will experience after the acquisition. In addition, the accompanying unaudited pro forma combined statement of operations and comprehensive income does not include any pro forma adjustments to reflect operational efficiencies, expected cost savings or economies of scale which may be achievable or the impact of any non-recurring charges and one-time transaction related costs that result directly from the transaction.The historical consolidated financial information has been adjusted to give effect to pro forma events that are (1) directly attributable to the acquisitions, (2) factually supportable, and (3) with respect to the unaudited pro forma condensed combined statement of operations and comprehensive income (loss), expected to have continuing impact on the combined results of operations. This unaudited pro forma condensed combined financial information should be read in conjunction with: ● the Company’s historical audited financial statements and accompanying notes as of and for the year ended December 31, 2013 included in the Company’s annual report on Form 10-K, filed with the Securities Exchange Commission (SEC) on March 17, 2014; ● the Company’s historical unaudited financial statements and accompanying notes as of and for the six months ended June 30, 2014 included in the Company’s quarterly report on Form 10-Q, filed with the SEC on August 11, 2014; ● the Statement of revenues and certain direct expenses of the Treximet® product line and the accompanying notes for the year ended December 31, 2013 (audited) and for the six months period June 30, 2014 (unaudited), included as Exhibit 99.3 to this Form 8-K/A; ● the audited Statement of assets acquired of the Treximet® product line and accompanying notes as of August 20, 2014, included as exhibit 99.2 to this Form 8-K/A. Description of transaction On August 20, 2014, Pernix , through its wholly-owned subsidiary, Worrigan Limited (“Worrigan” ) completed the acquisition of the U.S. rights to the pharmaceutical product, Treximet®, including the regulatory registrations, the related contracts, and the product intellectual property associated therewith, from GlaxoSmithKline plc and certain of its related affiliates (together “GSK”).There were no other tangible or intangible assets acquired and liabilities assumed related to Treximet® product from GSK. The total purchase price consisted of upfront cash payment of $250 million paid to GSK upon closing of the transaction, and $17 million payable to GSK upon receipt of an updated Written Request for pediatric exclusivity from the U.S. Food & Drug Administration and subject to certain deductions based on delays in supplying the commercial product to the Company. Subsequently, the deductions resulting from delays in supplying the commercial product reduced the $17.00 million payable amountto $1.95 million. In connection with the transaction, GSK has assigned to Worrigan the Product Development and Commercialization Agreement, (the “PDC Agreement”) between GSK and Pozen Inc. (“Pozen”). In connection with the assignment of the PDC Agreement, Worrigan has paid $3 million to CPPIB Credit Investments Inc. (“CPPIB”) (that owns the rights to the royalty payments under the PDC Agreement), and has also granted Pozen a warrant (the “Warrant”) to purchase 500,000 shares of the Company’s common stock at an exercise price equal to the closing price of the Company’s common stock on May 13, 2014 as reported on NASDAQ. The Warrant is exercisable from the closing date (August 20, 2014) of the Agreement until February 28, 2018. The Company will continue to pay royalty under the PDC Agreement. GSK manufactured Treximet® under a license from Pozen and paid royalty to Pozen. Pursuant to the agreement between GSK and Worrigan , GSK will manufacture Treximet® for sale to the Company for a period of three years unless terminated earlier due to GSK’s failure to supply resulting from a force majeure event, the Company’s failure to pay the holdback amount, or a material contract breach, insolvency, or bankruptcy by either party as defined in the supply agreement. 1 PERNIX THERAPEUTICS HOLDINGS, INC. UNAUDITED PRO FORMA CONDENSED COMBINED BALANCE SHEET AS OF JUNE 30, 2014 (in thousands) Pernix Historical Treximet® Pro forma Adjustments Pernix Pro forma As adjusted ASSETS Current assets Cash and cash equivalents $ $
